                                                                             D
         Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 1 of 13 PageID #:20


    FIL ED
      6/2021
                                                                 REC/2E02I1VENG
      3/1                                                              3/9
             . BRUTO    N                                                      . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT                                         THOMA.SDG
                                                                             IS T R IC T COURT
CLERK, U.S                                                        CLERK, U.S



                                                                1:21-CV-01305
                                                               JUDGE GOTTSCHALL
                                                           MAGISTRATE JUDGE FINNEGAN
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 2 of 13 PageID #:21
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 3 of 13 PageID #:22
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 4 of 13 PageID #:23
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 5 of 13 PageID #:24
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 6 of 13 PageID #:25
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 7 of 13 PageID #:26
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 8 of 13 PageID #:27
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 9 of 13 PageID #:28
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 10 of 13 PageID #:29
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 11 of 13 PageID #:30
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 12 of 13 PageID #:31
Case: 1:21-cv-01305 Document #: 7 Filed: 03/16/21 Page 13 of 13 PageID #:32
